OFFICE   OF   THE   ATTORNEY     GENERAL   OF    TEXAS
                                                   AUSTIN
      GROVLRSLLLLRS
      -                                                      ll
       A210”ra.”*s*=“Al.




              Honorable     Homer Garrison,     Jr.,   Di&-ePtor
              Department of Public Smfety
              iaustin, Texas
              Dear Sir:




                        Your request for                                   0Pe matter reads
              ea ro11oQrs:

                    prosecuting or
.._,.. : ':~:.,:.,:.
 h~:,'.         ..'..&up~tPngY                                      peolaarr.
                                                                              ~,,
                                                                               ,.,,.'.,,
                                                                                    ~:..A-,




                                      lnformetlon for thalr use when
                     aeourlq~ handwriting erldono~.
                            -. . . ."
                         Although the moundnrma of the rule hea beon question-
              ed by legnl mholaM,    it oeemm well settled in Texig that where
              tha aoouasd io In custody and ma&es    or hi8 handwriting em
      Honoreble Eomer Carrieon; Jr., page 2     .


      sea ;lr M io r ltuidards of aomp~~rfmm, that the mane p r er eq uisites
      exletlry in th& ordinary cmfeeslon sltua:lon must be met be-
      fore they will be received 15 erldtnoe. Kentison Y+ Stete, 260
      9. W. 17b;.CUok Y. Stats, 46 tl.II. (26) 992; ran3Beacham Y.
      Steto, 162 $. V. (2a) 706. For orltioi8m of the rule see Texas
      Law Or ?%lQence, lBlaCoxmieIi end Ray, Seotlon 527, page 676; ~4
      3 TaxM IAW nerlew f&5.      '
                In the leading Tcxes oaai on thl8 point, ~8ri5iso5 v.
      State, supra, the oourt Lo interpreting what la now krtlcle 727,
      V. A. C. C. Pi of Taxaa, quoted with approve1 thlq len&uege
      rrop Brenoh*a AnrtotatedPe5el Code, page 32, 8sotlon 59:
                nphs statute relating to eoof8sslons 1s not con-
           rix#d stxlstly to a tea!mlcal oorrisealonbut oovers
           ray it in 'theMtUr8 Of E aonf&810n, atatsmmt or
           ofroumsteao8 dens or aude by dereuamt    while ln aoa-
           rlnem+tt 0s ouatod;l,and not
                                     _  h+vlng   Fen  pxope+y
           waxnod, whioh may be hued By tha State oo a orlmUu~-
           tive rO0t tb&.Mt him.'

.::             Sin08 ths aour& ham held that han8wrItlug seeureb
      SXOR %h&*o&n.ssU wblle'fn ou#tody 1s a otieseion ox statement '
      wltbln t;hrm?anlng of Artlo   727, C. C. Pi, all th8~rule8
      govemiug ths rot-m, exeoutlon and eflmholon In 8~ldeuocbor
      oonf8uilo58 apply with eqwl rorcs to writ%    aeoursd 88 6
      standard or oomp8r~aon* f~oeeautore ara raatllar nlth the88
      rules ana wo think any elsboretloa would bfiuairulbtur.
                You hey6 88keu that me suggest a suitable form)pf oon-
      readon to ba u88d In IAhrndwrltlng au8 and though tha&ii@eel
      form generelly 1% uuo by proaeoutora in other oases wotiKbrob-
      eblg be,&-:8i.Grlolentto ret the statutory  requlremcmts, out OS
      ~'ebwmtoe    of aaut$oa we vwuld 8uggest thet the at&tdant form
      8ot out in Xlll~on'8 l'execr
                                 Crlmlnel Form, fifth Edition, Sea-
      tlon Lo57 paee.690, be uae4 wlth the intsrpalatloaclberein-
      efter in&at&    by underllnlng.
                BUW~      FORN PO3 VOLUNTARY CONFE&lOAl CGXSIST-
                ING OIrspYcsMENs OF ORIGIEAL HmmI*s      OF AC-
                      C'SXD TUZN WULP 1N CBL%??FODY
                I, A. B., B8ing 15 custody 0r k. I)?,BhsriZf a?
                           ~County,Texas, heviz& been rlrrst
Honorable fiomes Garrison, Jr., page 3


         -8d         by Ii.   P.,   coukaty   Attorney       0r
         county, Texas (or other person to oham the state-
         m%nt 1s made) the person to whom the harolnatttr
         88% OUt &&t8I#nt ia mad& 8Ildto whoa the rOllOW-
         iu samples of my hamiwrltks are given, that I
         do nOt,have-to make any stetermnt- at all and that
         1 a0 ncithave to write br Riyt sLxsolmeM zEf--

         evldeace ab?ainntBB on !m trla3 ior the offense
         odnosming whfch this &tsm&~     1s aade and ooh-
         osrnlnn which this handwrltl~ is done, do
         aak8 the r0u0wfn8 voluntarY Stet8w8Sltin WritiJlg
         and 40 here ~olux&rlly wrlk rcZth my awn hand t&e
         roli0winR isag&   and~srmiaens 0r uritini2 ana this
         stUt%laentand this writing ia ~Wds and RiVeti to
         the aal R. F.
                   (%?rCr88t Out lStatOQ8lltS ii lUl# till6haV*
         at&iwsd      write desired e98~iaana   in hia own Lund.1
                                                                       A.   B.
                                                                            .
         UITRRSSES:




          iVecriaaerelphope that our anmar fully oovera your
lnqulry and that lt,will prove to b8 of IKUUZhelpin your oaew
involving queatlonod doauaentrr.
                                         ?oursivery truly
                              \.                                  ATYQR?lRY GRNRRAL OF 5%2&S


                                                                  BY (8)
                                                                                 mgelm Alvin
                                                                                    Aaal6tmt
i%:db/JCP
                                                                      APPROYZD:, '
AFFitWfD AUG. 16, 1941                                                Opinion C~omlttes
R. $. lralrahlld                                                      By Ri Vi,F., Qhninaan'
Aotlny     ATTOBBnrr WNERAL           OF Tl?.X.AS        -


F.C.C.